IN THE COURT OF APPEALS OF TENNESSEE

                               FILED

                                October 15, 1999



                               Cecil Crowson, Jr.

                              Appellate Court Clerk

                               AT NASHVILLE




PHILLIP HALL,                        )
                                     )     01A01-9901-CV-00065
       Petitioner/Appellant          )
                                     )
vs.                                  )     DAVIDSON CO. CIRCUIT COURT
                                     )     No. 98C-2174
                                     )
TENNESSEE BOARD OF PAROLES,          )     HON. CAROL SOLOMAN
                                     )     JUDGE
       Respondent/Appellee           )




For the Appellant:                         For the Appellee:
PHILLIP HALL                               PAUL G. SUMMERS
Pro Se                                     Attorney General and Reporter

                                           MICHAEL E. MOORE
                                           Solicitor General




                                                                           Page 1
                                                       STEPHANIE R. REEVERS,
                                                       Senior Counsel
                                                       Civil Rights & Claims Division
                                                       425 Fifth Avenue North
                                                       Second Floor, Cordell Hull Building
                                                       Nashville, TN 37243




                                                       AFFIRMED


                                                       D. MICHAEL SWINEY, J.




CONCURS:

HOUSTON M. GODDARD, P.J.

HERSCHEL P. FRANKS, J.




                                          OPINION

               Phillip Hall (Appellant), a prison inmate, filed a Writ of Common Law Certiorari and

Statutory Certiorari in the Circuit Court of Davidson County seeking relief from a decision of the Board

of Paroles denying him parole. Appellant also filed in the Trial Court a Motion For Appointment Of

Counsel. The Trial Court granted Appellee’s Motion To Dismiss and denied Appellant’s Motion For

Appointment Of Counsel. Appellant, upon receipt from the Davidson County Circuit Court Clerk’s

office of a Statement Of Due And Unpaid Court Costs, filed his Motion To Vacate Judgment And Bill

Of Costs which was denied by the Trial Court. Appellant filed this appeal where we are faced with two

issues: (1) Whether the Trial Court erred in denying Appellant’s Motion To Vacate Judgment And Bill Of

Costs; and (2) Whether the Trial Court erred in denying Appellant’s Motion For Appointment Of



                                                                                                           Page 2
Counsel. For the reasons stated in this Opinion, we affirm the judgment of the Trial Court.

                                        BACKGROUND

                Petitioner/Appellant, Phillip Hall, is an inmate at the Wayne County Boot Camp in

Clifton, Tennessee, having been convicted of armed robbery and adjudicated a habitual criminal. State

v. Hall, 667 S.W.2d 507 (Tenn. App. 1983). On February 24, 1998, a parole hearing was held

which resulted in the denial of Appellant’s application for parole. He appealed the denial by the Board of

Paroles, alleging that a prison counselor inappropriately testified against him at his parole hearing and

thereby committing “official misconduct” under T.C.A. § 39-16-402, that the counselor did not provide

notice of his intent to testify, and that the Board should have continued the hearing to investigate his

testimony as permitted by Parole Board Procedures.        The Parole Hearings Director for the Board

reviewed the record of the parole hearing as well as additional affidavits submitted by Appellant and

denied his appeal on May 26, 1998. The Director found:

                The document(s) provided do not support your claim of significant new
                information or evidence that was not available at the time of your hearing.

                Also, upon review of the board file and tape recording of the hearing,
                your allegations of misconduct on behalf of the Hearings Official was not
                substantiated.
                Finally, upon review of the board file and tape recording of the hearing,
                your allegation of significant procedural error(s) by the Hearings
                Official(s) was not substantiated.

                On August 5, 1998, Appellant filed a Writ of Common Law Certiorari and Statutory

Certiorari in the Circuit Court of Davidson County, seeking relief from the decision of the Board of

Paroles. On September 17, 1998, the Board of Paroles filed a Motion to Dismiss pursuant to T.R.C.P.

Rule 12.02(6) for failure to state a claim upon which relief can be granted. Also on September 17,

1998, the Board of Paroles filed a proposed order which contains the certificate of counsel that a copy

of that proposed order was sent to Appellant on September 17, 1998. Appellant filed a response and a

Motion for Appointment of Counsel on October 9, 1998.

                Soon after filing his response to the Board’s Motion to Dismiss and his request for

appointment of counsel, Appellant was moved from one location in the Tennessee Prison System to


                                                                                                             Page 3
another. He provided notice of the new address to the Clerk of the Court by letter, marked “Filed” on

November 10, 1998. On that same date, Appellee’s Motion to Dismiss was granted by the Trial Court,

which found that the scope of review under the common law writ is very narrow and covers only an

inquiry into whether the Parole Board has exceeded its jurisdiction or is acting illegally, fraudulently, or

arbitrarily, citing Powell v. Parole Eligibility Board, 879 S.W.2d 871, 873 (Tenn. 1994).

                Appellant received a bill of costs in this case from the Davidson County Clerk’s Office

on December 17, 1998, and on January 5, 1999, he filed a “Motion to Vacate Judgment and Bill of

Costs Against the Petitioner,” in which he stated that he had not received actual notice of the entry of

judgment against him. The Motion to Vacate, as well as Appellant’s Motion for Appointment of

Counsel, were denied by Orders of the Trial Court on January 28 th and January 21 st, 1999, respectively.



                                          DISCUSSION

                Appellant appeals pro se, raising the issues of (1) whether the Circuit Court improperly

denied his Motion to Vacate Judgment and Bill of Costs; and (2) whether the Circuit Court “should have

ruled on Petitioner’s Motion for Appointment of Counsel before dismissing the Petition.”

                Appellant’s Motion to Vacate Judgment and Bill of Costs, and this appeal, appear to be

based on Rule 60.02, T.R.C.P., which provides, as pertinent:

                        60.02.    Mistakes - Inadvertence - Excusable Neglect -

                Fraud, etc. - On motion and upon such terms as are just, the court may

                relieve a party or the party’s legal representative from a final judgment,

                order or proceeding for the following reasons: (1) mistake, inadvertence,

                surprise or excusable neglect;

                A motion for relief from a judgment pursuant to this rule addresses the sound discretion

of the trial judge. The scope of review on appeal is whether the trial judge abused his discretion. Ellison

v. Alley, 902 S.W.2d 415 (Tenn. App. 1995).

        While conceding that this Court reviews a Trial Court’s denial of a Rule 60.02 Motion to Vacate


                                                                                                               Page 4
under the abuse of discretion standard, Appellant argues that “[t]he failure of a clerk to provide counsel

with a copy of an order or final judgment or to notify counsel of the existence of such an order or

judgment constitutes excusable neglect. Jerkins v. McKinney, 533 S.W.2d 275, 281 (Tenn. 1976).

Therefore, the Circuit Court improperly denied the petitioner’s motion to vacate judgment and bill of

costs.” Appellee argues that under the Jerkins standard, “[a]t most, Appellant should have simply

requested that the order be reentered so that the time for an appeal could run anew.            Jerkins v.

McKinney, 533 S.W.2d 281 . . . [therefore] Appellant’s motion to vacate the judgment and bill of

costs was not proper, and the trial court properly denied the motion.”

        T.R.C.P. Rule 58 provides certain requirements for entry of judgments:

                Entry of a judgment or an order of final disposition is effective when a
                judgment containing one of the following is marked on the face by the
                clerk as filed for entry:

                (1) the signatures of the judge and all parties or counsel, or

                (2) the signatures of the judge and one party or counsel with a certificate
                of counsel that a copy of the proposed order has been served on all
                other parties or counsel, or

                (3) the signature of the judge and a certificate of the clerk that a copy has
                been served on all other parties or counsel.

                When requested by counsel or pro se parties, the clerk shall mail or
                deliver a copy of the entered judgment to all parties or counsel within five
                days after entry; [emphasis added]

                The Advisory Commission Comments [1997] explain that “[t]he second sentence is

amended to make the right to notice of the judgment entry date meaningful. A lawyer or party who

requests a copy of the judgment stamped with the entry date should not be prejudiced by a clerk’s

failure to comply with the request.”

                The entry of the Order Of Dismissal was appropriate as Tennessee Rules of Civil

Procedure Rule 58 (2) was satisfied. The order contains the signatures of the judge and counsel for the

Appellees along with a certificate of Appellee’s counsel that a copy of the proposed order had been

served on Appellant.




                                                                                                             Page 5
                In this case, there is no indication in the record that Appellant requested under Rule 58 of

the Tennessee Rules of Civil Procedure that a copy of the entered judgment be sent to him by the court

clerk. Appellant was on notice of the hearing date because the Appellee filed a Motion for Protective

Order on October 12, 1998 which referred to an upcoming hearing date of November 9, 1998. A copy

of this Motion was sent to Appellant at his first address on October 12, 1998. Appellant did not move

to the new address until November 4, 1998. In his letter to the clerk of the Trial Court providing his new

address, Appellant could have requested that a copy of the judgment from the November 9, 1998

hearing be sent to him. He did not do so. While the Trial Court could have granted Appellant’s Rule

60.02 Motion, we cannot say that its refusal to do so was an abuse of its discretion.

                Appellant next contends that the Trial Court “should have ruled on his motion for

appointment of counsel before dismissing the petition,” and cites federal Circuit Court of Appeals cases

from Illinois and Arizona. It appears from the record that the Trial Court ruled on the motion for

appointment of counsel by notation on the motion itself and later filed a typed Order.

                In Tennessee, the scope of the right to counsel is limited and applies only through the first

appeal as of right. Therefore, Appellant had no right to appointment of counsel in Parole Board matters.

 Flowers v. Traughber, Tenn. App. No. 01A01-9609-CH-00392, filed March 27, 1997, perm.

app. denied July 14, 1997.       Accordingly, the Trial Court’s refusal to appoint counsel was proper,

whether the Order was filed before or after the date the Court filed its Order dismissing Appellant’s

Motion to Vacate.

                                             CONCLUSION

                The judgment of the Trial Court is affirmed and this cause remanded to the Trial Court

for such further proceedings, if any, as may be required, consistent with this Opinion, and for collection of

the costs below. Costs on appeal are assessed against the Appellant.




                                                                                                                Page 6
                                      _________________________________________
                                      D. MICHAEL SWINEY, J.




CONCUR:




___________________________________
HOUSTON M. GODDARD, P.J.




___________________________________
HERSCHEL P. FRANKS, J.




                                                                                  Page 7